 1    MAHONEY LAW GROUP, APC
      KEVIN MAHONEY (SBN 235367)
 2    KATHERINE J. ODENBREIT (SBN 184619)
      249 East Ocean Boulevard, Suite 814
 3    Long Beach, CA 90802
      Telephone:     (562) 590-5550
 4    Facsimile:     (562) 590-8400
      Email: kmahoney@mahoney-law.net
 5           kodenbreit@mahoney-law.net
 6    Attorneys for Plaintiff
      DARREN WONDERLY
 7
      JACKSON LEWIS P.C.
 8    NATHAN W. AUSTIN (SBN 219672)
      EVAN D. BEECHER (SBN 280364)
 9    400 Capitol Mall, Suite 1600
      Sacramento, California 95814
10    Telephone:    (916) 341-0404
      Facsimile:    (916) 341-0141
11    Email: austinn@jacksonlewis.com
             evan.beecher@jacksonlewis.com
12    Attorneys for Defendant
      SHERIFF DONNY YOUNGBLOOD
13

14                                   UNITED STATES DISTRICT COURT
15                                 EASTERN DISTRICT OF CALIFORNIA
16    DARREN WONDERLY, individually and on CASE NO. 1:16-cv-01621-JLT
      behalf of those similarly situated,
17                                         STIPULATION AMENDING
                     Plaintiff,            SCHEDULING ORDER; [PROPOSED]
18                                         ORDER GRANTING IN PART
              v.
19                                         (Doc. 94)
      SHERIFF DONNY YOUNGBLOOD AND
20    DOES 1 through 50,
21                    Defendants.
22

23            The parties to the above-captioned action, by and through their attorneys of record, hereby
24   enter into the below stipulation with regard to the following facts and circumstances:
25            WHEREAS, the parties have been actively advancing this case since the Consent Forms
26   were returned in late February 2019 by opt-ins, including exchanging multiple sets of written
27   discovery, exchanging thousands of pages of documents and data, and identifying viable deposition
28   dates;
                                                          1
      Stipulation Amending Scheduling Order; [Proposed]       Darren Wonderly v. Sheriff Donny Youngblood, et al.
      Order                                                                         Case No. :16-CV-01621-JLT
 1           WHEREAS, the parties are presently meeting and conferring over Defendant’s pending
 2   discovery responses to attempt to avoid seeking Court intervention;
 3           WHEREAS, Attorney Briana Kim is currently on maternity leave for a couple of months
 4   and will be unavailable;
 5           WHEREAS, the parties have not yet been able to coordinate deposition dates in light of the
 6   pending written discovery issues that need to first be resolved;
 7           WHEREAS, the parties therefore believe good cause exists to further amend the Court’s
 8   Scheduling Order to permit the parties to continue gathering discovery to adequately prepare this
 9   case for trial;
10           IT IS STIPULATED THAT:
11           The parties’ deadline to complete all discovery shall be continued from November 8, 2019
12   to August 10, 2020, or to a later date the Court deems appropriate and convenient. The parties’
13   deadline to disclose all expert witnesses, in writing, shall be continued from November 23, 2019 to
14   August 24, 2020, or to a later date the Court deems appropriate and convenient. The parties’
15   deadline to disclose all expert rebuttal witnesses, in writing, shall be continued from December 14,
16   2019 to August 24, 2020. The parties’ deadline to complete all discovery pertaining to experts
17   shall be continued from January 6, 2020 to October 6, 2020, or to a later date the Court deems
18   appropriate and convenient.
19           The deadline to file non-dispositive motions and have them heard shall be continued from
20   January 17, 2020 (filing) and February 18, 2020 (hearing) to October 19, 2020 (filing) and
21   November 18, 2020 (hearing), or to a later date the Court deems appropriate and convenient.
22           The deadline to file dispositive motions and class certification shall be continued from
23   February 25, 2020 to November 25, 2020, or to a later date the Court deems appropriate and
24   convenient. The deadline for hearing on dispositive motions and class certification shall be
25   continued from April 7, 2020 to January 7, 2021, or to a later date the Court deems appropriate and
26   convenient.
27   ///
28   ///
                                                          2
      Stipulation Amending Scheduling Order; [Proposed]       Darren Wonderly v. Sheriff Donny Youngblood, et al.
      Order                                                                         Case No. :16-CV-01621-JLT
 1           The Pre-Trial Conference shall be continued from May 19, 2020 at 10:00 a.m. to January
 2   19, 2021, or to a later date the Court deems appropriate and convenient. Trial shall be continued
 3   from July 20, 2020 at 8:30 a.m. to April 20, 2021, or to a later date the Court deems appropriate
 4   and convenient.
 5           IT IS SO STIPULATED.
 6   Dated: October 25, 2019                          MAHONEY LAW GROUP, APC
 7                                                    By: /s/ Katherine J. Odenbreit (as authorized on 10.25.19)
 8                                                        KATHERINE J. ODENBREIT
                                                      Attorneys for Plaintiff
 9                                                    DARREN WONDERLY
10   Dated: October 25, 2019                          JACKSON LEWIS P.C.

11                                                    By: /s/ Nathan W. Austin
                                                          NATHAN W. AUSTIN
12                                                        EVAN D. BEECHER
13                                                    Attorneys for Defendant
                                                      SHERIFF DONNY YOUNGBLOOD
14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                            3
      Stipulation Amending Scheduling Order; [Proposed]         Darren Wonderly v. Sheriff Donny Youngblood, et al.
      Order                                                                           Case No. :16-CV-01621-JLT
 1                                                   ORDER
 2           Though the parties report that they have an ongoing discovery dispute and have failed to set
 3   and take depositions, they offer no explanation about these issues and offer no discussion why the
 4   case schedule should be modified as dramatically as they suggest. Likewise, they do not
 5   acknowledge that the Court has already amended the case schedule several times when the prior
 6   attorney handled the case and once after current counsel took over. This case has lingered in this
 7   Court for three years and this is far too long. Thus, the Court GRANTS the stipulation IN PART
 8   as follows:
 9           1.      The parties SHALL complete all non-expert discovery no later than March 6,
10   2020;
11           2.      The parties SHALL disclose experts no later than March 23, 2020 and rebuttal
12   experts no later than April 20, 2020. The parties SHALL complete all non-expert discovery no
13   later than May 29, 2020;
14           3.      The parties SHALL file non-dispositive motions, if any, no later than June 12,
15   2020 and they will be heard no later than July 10, 2020.
16           4.      The parties SHALL file dispositive motions and motions to certify the collection
17   under the FLSA, no later than July 24, 2020 and they will be heard no later than August 31,
18   2020.
19           5.      The pretrial conference is CONTINUED to October 19, 2020 at 9:30 a.m.
20           6.      The trial is CONTINUED to January 11, 2021 at 8:30 a.m.
21
     IT IS SO ORDERED.
22

23      Dated:      October 29, 2019                            /s/ Jennifer L. Thurston
                                                          UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                          4
      Stipulation Amending Scheduling Order; [Proposed]       Darren Wonderly v. Sheriff Donny Youngblood, et al.
      Order                                                                         Case No. :16-CV-01621-JLT
